Citation Nr: 1450280	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-21 252A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the debt for an overpayment of non-service-connected pension benefits in the currently calculated amount of $51,428.00 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


(The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Elizabeth Tarloski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from July 1965 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination issued by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center (IC) of the Department of Veterans Affairs (VA).  The Committee denied waiver of recovery of an overpayment of non-service-connected pension benefits in the calculated amount of $51,428.00 by finding that bad faith on the part of the appellant precluded further consideration of a waiver.

In May 2014, a Travel Board hearing was held at the Philadelphia RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim that is not already included in the paper claims files, including copies of notice and demand letters.

(The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, is addressed in a separate decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

As reflected by a letter in the electronic file dated in May 2007, the appellant was granted non-service-connected pension benefits and those benefits were payable from March 1, 2006.  It also appears from the evidence of record that payments were made through November 2010.

An overpayment of $14,130 was initially created by an August 11, 2010 RO letter that retroactively terminated the appellant's pension benefits, effective from December 1, 2010, following receipt of information that revealed that the appellant had been awarded Social Security Administration (SSA) benefits as of December 1, 2008.  However, an August 20, 2010 letter stated that the pension benefits were being terminated as of June 1, 2006.  The electronic file includes a copy of the demand letter for $14,130 dated September 3, 2010.

Thereafter, as reflected in the February 2011 COWC letter, the amount of the calculated overpayment was changed to $51,428.00.  This was based on the pension being terminated on November 1, 2010, effective from June 1, 2006.

In his July 2011 Notice of Disagreement and in his August 2011 VA Form 9, the appellant expressed a lack of understanding as to how the overpayment was calculated.  The appellant pointed out during his May 2014 Travel Board hearing testimony that he was not in receipt of SSA benefits in 2006 or 2007, and that the award of SSA benefits in 2008 resulted in a retroactive payment and not payments beginning in April 2006.  

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board presumes that, by these statements, the appellant intended to challenge the creation and/or the calculation of his indebtedness.  

The Board notes that it is unclear from a review of the evidence of record what calculations were used in determining that a $51,428.00 overpayment had been created, in part because the SSA disability benefits started during the period at issue due to a favorable appeal decision issued in January 2008.  While it appears from the evidence of record that SSA found the onset date of the appellant's unemployability to be in April 2006, it is not clear when he was in actual receipt of SSA benefits or why the retroactive SSA check was not counted as income in the year in which it was paid.  

The Board therefore finds that a remand for development is necessary with regards to the issue of whether the debt as calculated is correct.  Accordingly, it will be necessary for the RO to adjudicate the issue of the creation and calculation of the Veteran's debt and thereby provide clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the RO has adjudicated this issue, the COWC may readjudicate the Veteran's request for waiver of recovery of any debt that is found by the RO to validly exist.  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the COWC and the Philadelphia RO and Insurance Center.

3.  Thereafter, provide the Veteran an audit of his account in writing, which clearly shows the date of the start of pension benefit payments, the amount of the pension benefit, the date of the reduction or cessation of the pension benefit and the reason for the reduction or cessation.  The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him and take into account the date the appellant actually first received SSA monies based on the favorable January 2008 decision.

Set forth in the record a chart reflecting for the entire period beginning April 1, 2006, and ending when pension benefits were terminated:

      a. Month-by-month amounts of pension benefits paid to the Veteran as shown by a paid and due audit;
      
      b. Month-by-month amounts of the Veteran's total family income from all sources; and
      c. Month-by-month amounts of the Veteran's total deductible medical expenses.

4.  A copy of the audit and a copy of the chart must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.

5.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  The reasoning for the calculation of the amount of the debt must be set forth in detail.  

6.  Inform the Veteran of:

      a. The determination as to the creation and calculation of any indebtedness; and
      
      b. His appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his attorney must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

7.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

8.  If the decision of the COWC remains adverse to the Veteran, then he and his attorney must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

